Citation Nr: 1748026	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected residuals of a fracture of the right (major) hand. 

2.  Entitlement to an initial compensable rating for service-connected residuals of a fracture of the left second finger. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL


Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to September 2009.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Also developed for appellate review were the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and low back disability.  By a June 2016 rating decision, the RO granted service connection for PTSD and low back disability.  This represents a full grant of the benefits sought, and these issues are no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial ratings or effective dates assigned, thus, those matters are not in appellate status.  See Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, the only issues remaining for appellate review are the ones listed on the title page. 

In February 2017, the Veteran testified at a video conference hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in the Veterans Benefits Management System (VBMS) electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Prior to further appellate review of the claims, the Board finds that a remand is necessary for additional substantive and procedural development.  

VA examined the Veteran's residuals of a fracture of the right (major) hand and left second finger in March 2012 and November 2015.  Significantly, these examinations showed range of motion findings of the right hand and left second finger but do not indicate whether the findings were on both active and passive motion and/or in weight-bearing and nonweight-bearing.  For orthopedic disabilities, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Unfortunately, the March 2012 and November 2015 VA examination reports do not comply with Correia.  Accordingly, the Veteran must be afforded new VA examinations to correct the deficiencies noted above.

Additionally, at the 2017 Board hearing, the Veteran reported that his fingers and hands sometimes go numb.  Neither the 2012 nor 2015 has VA examination addressed whether there is any neurological component to these disabilities.  This must also be done on remand.  

While on remand, the RO shall consider all evidence received since issuance of a June 2016 SSOC.  This includes updated VA vocational treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the electronic record all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the electronic record.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a neurological examination to identify the nature, extent and severity of all manifestations of his service-connected residuals of a fracture of the right (major) hand and left (minor) second finger.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished, to include nerve conduction studies if necessary, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  


The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  The examiner must identify whether there is any neurological impairment associated with the Veteran's residuals of fractures of the right (major) hand and left (minor) second finger.  For each identified neurological impairment, the examiner must assess the severity of each such manifestation as mild, moderate, moderately severe, or severe.  The examiner must also discuss any functional impact on the Veteran's use of his right and left hands, to include any limitation of motion of any finger, grip strength, and dexterity of each hand.

4.  After any additional records are associated with the claims file and after the neurological examination has been conducted, schedule the Veteran for an orthopedic examination to identify the nature, extent and severity of all manifestations of his service-connected residuals of a fracture of the right (major) hand and left (minor) second finger.  

The examiner must utilize the appropriate DBQ.  Additionally, the examiner must render specific findings with respect to whether there is objective evidence of pain on motion of the right and left hands, weakness, excess fatigability, and/or incoordination of either hand.  If pain on motion on either hand is observed, the examiner must indicate the point at which pain begins.  In addition, the examiner must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use of each hand; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examination must record the results of range of motion testing for pain on both active and passive motion AND in both weight-bearing and nonweight-bearing, as well as the range of motion of the opposite undamaged joints.  If the right hand and/or left hand cannot be tested on "weight-bearing," or if any other such required testing cannot be performed, then the examiner must specifically indicate that such testing cannot be done and explain why this is so.

Finally, the orthopedic examiner must comment on any left second finger scar, to include length, area, and whether it is superficial or deep, linear or non-linear, and whether the Veteran experiences any pain or instability associated with the scar.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of any claims, and that the consequences for failure to report for a VA examination without good cause may include rating the claims based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the initial rating claims.  If any claim remains denied, issue an SSOC that addresses all evidence received since issuance of a June 2016 SSOC to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

